DETAILED ACTION
Claim Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Examiner’s amendment/Comment
2.	Claim 22-41 are allowed.

Allowable Subject Matter
3.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of detecting methods for one non-visible vehicle in environment of vehicle used when operating partially and fully-automated or autonomous vehicles.  The detecting method involves screening, by a receiver of the proximity sensor of the vehicle, any incoming proximity signal capable of propagating through the air along a non-linear path. The method also involves receiving an incoming proximity signal coming from one non-visible vehicle, and processing the received proximity signal to detect one non-visible vehicle. The driver and an advanced driver-assistance system are warned about the detected non-visible vehicle.  An ultrasonic sensor, the proximity signal is an ultrasonic signal and the screening step is a listening step. There may be a plurality of ultrasonic sensors which are the parking sensors of the vehicle. The ultrasonic signal can be a periodic pulse emitted with maximum power of the parking sensor.  The receiver may screen any incoming proximity signal either continuously or when the emitter is not emitting.  A proximity sensor comprising an .
Consider claim 22, the best reference found during the process of examination,Kim (KR 2011/0094986 A), discloses a system for preventing the collision comprises a wall penetration radar part, navigation, and control unit.  The wall penetration radar part which transmits a wall penetration radar signal in a constant angle and direction through an antenna, receives the signal reflected through a wall and the signal reflected from the other vehicle penetrating the wall. The navigation enables the display of the locations of a vehicle and the other vehicles using the location data received from a GPS receiver. The control unit determines the danger of the collision with the other vehicles.  
Consider claim 22, another best reference found during the process of examination,Rao (U.S. 2016/0061942 A1), discloses a radar apparatus for estimating a range of an obstacle. The radar apparatus includes a local oscillator that generates a first ramp segment and a second 
Claims 34 and 41 recite features, among others, that are similar to the features that are discussed above with respect to claim 22.  Therefore, claims 34 and 41 are patentable over related arts.  Claims 23-33 and 35-40 depend from claims 22 and 34, respectively.  Therefore, these claims are patentable over in view of related arts for the reasons given with respect to claims 22.  

Citation of pertinent Prior Arts
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
  
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 270-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689